Citation Nr: 1605388	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for service connected residuals of a left upper lobe lobectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter comes before the Board on appeal from a February 2013 RO decision which granted entitlement to service connection for the residuals of the Veteran's lung cancer, status post left upper lobe lobectomy.  The Veteran was assigned an initial total (100%) evaluation effective January 30, 2012, which was reduced to 0% effective January 22, 2013, after an examination found no current malignancy or disabling residuals.  The Veteran appealed this non-compensable evaluation.

Unfortunately, the Veteran's lung cancer returned and he succumbed to his illness in July 2015, after this matter had been certified to the Board.  The Veteran's surviving spouse, C.C., submitted an application for substitution that same month.  The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).  The agency of original jurisdiction must decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.  38 C.F.R. § 3.1010 (e)(2015).  Accordingly, this matter must be remanded.

The Board notes that, should the AOJ find that substitution is appropriate, further development may be required.  It is unclear from the available record exactly when the recurrence of the Veteran's lung cancer was detected by his health care providers, but it is likely that the Veteran will be entitled to a higher disability evaluation for the period of time during which he had an active malignancy.  If the RO determines that the Veteran's surviving spouse is an appropriate substitute, the RO should attempt to obtain any additional VA or private medical records relating to the Veteran's final illness.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of whether the Veteran's surviving spouse may proceed on the basis of substitution in the matter of whether the Veteran is entitled to an increased evaluation for service connected residuals of a left upper lobe lobectomy.  A copy of the written notification of the determination in this regard sent to the appellant should be included in the claims folder. 

2. If substitution is allowed, the RO should undertake any additional development necessary, after which, this case should again be reviewed by the RO on the basis of any additional evidence.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

